Ebwin, J.
This tvas an action by relator, in mandamus to compel appellee, the clerk of the city of Evansville, to appoint appellant primary election commissioner, as the nominee of the chairman of the Progressive party of the • city of Evansville.
It is alleged in the complaint that before the bringing of this suit that he, relator, demanded of the appellee that he, relator, be appointed, but appellee notified this relator that he did not intend to recognize the nominee of the Progressive party, but that he, appellee, had appointed the persons nominated by the chairmen of the Republican and Democratic parties. Then follows prayer for mandamus *357to compel the appellee to appoint the relator to said office of primary election commissioner for said city.
Note.- — Reported in 102 N. E. 961. See, also, 26 Oyc. 255. For a discussion of mandamus as a remedy to restore a party to office]’ see 12 Ann. Oas. 14; Ann. Cas. 1912 A 930.
To this complaint for mandamus the appellee filed a demurrer for want of facts to constitute a cause of action, which demurrer was by the court sustained.
The only error assigned in this cause is the court erred in sustaining the demurrer of the appellee to the complaint of the appellant.

1.

Ve are of the opinion that no error was committed by the trial court,'for the reason that such a writ cannot rightfully be invoked to settle a doubtful claim to an office, or to have the title to an office adjudicated as between adverse claimants. The proper action, if he have any claim to the office in question, would be a proceeding in quo warranto. Hoy v. State, ex rel. (1907), 168 Ind. 506, 81 N. E. 509, 11 Ann. Cas. 944, and cases there cited.
Judgment affirmed.